DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-48 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art neither teaches nor suggest, when the claim is taken as a whole a method, non-transitory computer-readable storage medium implemented by a device that utilizes a display and biometric sensors to capture biometric information of a user and directs the user to input symptoms. Based on the determination that this input information meets a respective criteria, the display initiates a process for seeking immediate medical attention or forgoes showing the user that interface. 
The closest prior art is Kim (US 2017/0032168 A1) in view of Kohli (US 2017/0000359 A1) and Cronin (US 2017/0330297 A1) and Leipzig (US 2012013/0065569 A1). Kim discloses a first electronic device (e.g. Fig 1-3:10), comprising: a display (e.g. [0013]; Fig 1-3:14); one or more input devices (e.g. [0112]); one or more processors (e.g. [0018]-[0022] the controller is synonymous with a processor as it is able to process the data as detailed in [0020]); and memory (a non-transitory computer readable storage medium) storing one or more programs configured to be executed by one or more processors (e.g. Fig 6:1251 [0023]-[0027]; [0101]-[0104]), the one or more programs including instructions (a method (e.g. [0009]; [0029]-[0030])) for: capturing biometric information with the biometric sensor of the first 123); in response to capturing the biometric information with the biometric sensor, displaying, on the display, a first user interface that includes a representation of an evaluation of a medical characteristic, wherein a type of the evaluation of the medical characteristic is determined based on the biometric information captured by the biometric sensor (e.g. Fig 19; [0020]; [0121]; [0123]). Kohli discloses a comprehensive body vital sign monitoring system that includes displaying the first user interface that includes the representation of the evaluation of the medical characteristic (e.g. Fig 4E; [0137]), detecting, via the one or more input devices, a sequence of one or more inputs directed to adding user-specified symptoms to the evaluation of the medical characteristic (e.g. Fig 4F-R); and in response to detecting the sequence of one or more inputs directed to adding user-specified symptoms: in accordance with a determination that at least one of the user-specified symptoms satisfy respective criteria: displaying, on the display, a second user interface that includes a recommendation for seeking immediate medical attention (e.g. Fig 3E-F); and in accordance with a determination that the user-specified symptoms do not satisfy the respective criteria: displaying, on the display, the first user interface that includes the representation of the evaluation of the medical characteristic, wherein the first user interface includes an indication of the user-specified symptoms; and forgoing displaying, on the display, the second user-interface (e.g. Fig 3A; Fig 4U/AD).
Additionally, Cronin discloses software to be utilizes on a wearable device that implements rules and thresholds and in accordance with a determination that at least one of the user-specified symptoms meet respective criteria, displaying, on the display, a first user interface that includes that initiates a process for seeking immediate medical the user receives an alert or text message that a doctor should be contacted if there’s a rule not being met or exceeded and then can automatically trigger a phone call or email to the doctor). Leipzig discloses an emergency message button utilizes on a wireless communications device wherein the user interface includes an affordance, that when activated by a user, initiates a process for seeking immediate medical attention and a second affordance that, when activated by a user, forgoes seeking immediate medical attention (e.g. [0220]-[0224]; Fig 9 the system poses a response to the user based on criteria to show this prompt to a user which allows them to seek immediate medical attention i.e. 911 or to forgo seeking the immediate medical by answering the question that the user is ok). 
The combination of Kim in view of Kohli, Cronin and Leipzig is silent regarding the determination of whether or not to present the user with the interface to seek medical attention or to forgo that user interface is in response to detecting the sequence of one or more inputs directed to adding user-specified symptoms. The prior art of record, taken individually or in combination does not reasonably teach or render obvious the combination/configuration of elements and steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough									May 4, 2021


/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792